IV114th CONGRESS2d SessionH. CON. RES. 147IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Griffith submitted the following concurrent resolution; which was referred to the Committee on Rules, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONEstablishing the Joint Ad Hoc Committee on Trade Responsibilities to develop a plan under which the functions and responsibilities of the Office of the United States Trade Representative shall be moved to the legislative branch in accordance with article I, section 8 of the Constitution of the United States, and for other purposes. 
1.Short titleThis resolution may be cited as the Reclaiming Congress’s Constitutional Mandate in Trade Resolution.  2.Joint Ad Hoc Committee on Trade Responsibilities (a)EstablishmentThere is established a Joint Ad Hoc Committee on Trade Responsibilities (referred to as the Joint Ad Hoc Committee). 
(b)MembershipThe Joint Ad Hoc Committee shall consist of 14 members, who shall be appointed not later than 60 days after the date of the adoption of this resolution, as follows: (1)9 Members of the House of Representatives who shall be members of the Committee on Ways and Means or the Committee on Energy and Commerce, of whom— 
(A)6 shall be appointed by the Speaker of the House of Representatives, one of whom (as designated by the Speaker at the time of appointment) shall serve as the Chair of the Joint Ad Hoc Committee; and (B)3 shall be appointed by the minority leader of the House of Representatives. 
(2)5 Senators who shall be members of the Committee on Finance, of whom— (A)3 shall be appointed by the majority leader of the Senate, one of whom (as designated by the majority leader at the time of appointment) shall serve as the Vice Chair of the Joint Ad Hoc Committee; and 
(B)2 shall be appointed by the minority leader of the Senate.  (c)Duties (1)Plan for transfer of USTR functions to legislative branchThe Joint Ad Hoc Committee shall develop a plan under which the functions and responsibilities of the Office of the United States Trade Representative shall be moved to the legislative branch in accordance with article I, section 8 of the Constitution of the United States. 
(2)Consultation with Advisory BoardIn developing the plan under paragraph (1), the Joint Ad Hoc Committee shall consult regularly with the Congressional Advisory Board on Trade Responsibilities established under section 3. (3)Deadline for transfer under planUnder the plan developed by the Joint Ad Hoc Committee under paragraph (1), the functions and responsibilities of the Office of the United States Trade Representative shall be moved to the legislative branch— 
(A)upon the expiration of the 4-year period which begins on the date the Joint Ad Hoc Committee submits the report described in subsection (e); or (B)on July 1, 2021,whichever is later. 
(d)Authorities; employment and compensation of staff 
(1)Authority of committee 
(A)In generalThe Joint Ad Hoc Committee may— (i)subject to subparagraph (B), sit and act at such places and times as the Joint Ad Hoc Committee determines are appropriate during the sessions, recesses, and adjourned periods of Congress; and 
(ii)require the attendance of witnesses and the production of books, papers, and documents, administer oaths, take testimony, and procure printing and binding. (B)MeetingsBeginning on the date that is 90 days after the date of the adoption of this resolution, the Joint Ad Hoc Committee may meet at the call of the Chair or a majority of its members that are appointed as of such date. 
(2)Appointment and compensation of staff 
(A)The Joint Ad Hoc Committee may appoint and fix the compensation of such experts, consultants, technicians, and clerical personnel as it deems necessary, but shall utilize existing staff to the extent possible. Staff shall be compensated and reimbursed in accordance with current rules, statutes, practices, and procedures under which congressional staff are currently compensated and reimbursed for their official expenses. (B)The Joint Ad Hoc Committee may utilize such voluntary and uncompensated services as it deems necessary and may utilize the services, information, facilities, and personnel of other agencies of the legislative branch.  
(3)WitnessesWitnesses requested to appear before the Joint Ad Hoc Committee shall be reimbursed for travel, subsistence, and other necessary expenses incurred in traveling to and from Joint Ad Hoc Committee proceedings. (4)Expenses (A)House of RepresentativesThere shall be paid out of the applicable accounts of the House of Representatives such sums as may be necessary for the portion of the expenses of the Joint Ad Hoc Committee which are allocable to the House. Such payments shall be made on vouchers signed by the Chair of the Joint Ad Hoc Committee and approved in the manner directed by the Committee on House Administration of the House of Representatives. Amounts made available under this paragraph shall be expended in accordance with regulations prescribed by the Committee on House Administration of the House of Representatives. 
(B)SenateThere shall be paid out of the contingent fund of the Senate such sums as may be necessary for the portion of the expenses of the Joint Ad Hoc Committee which are allocable to the Senate. Such payments shall be made on vouchers signed by the Vice Chair of the Joint Ad Hoc Committee.  (e)ReportNot later than 16 months after the date on which all members of the Joint Ad Hoc Committee are appointed under subsection (b), the Committee shall submit to Congress a report that contains the plan described in subsection (c). 
(f)TerminationThe Joint Ad Hoc Committee shall terminate upon the expiration of the 1-year period which begins on the date the Joint Ad Hoc Committee submits the report required under subsection (e).  3.Congressional advisory board (a)EstablishmentThere is established a Congressional Advisory Board on Trade Responsibilities (referred to as the Advisory Board). 
(b)MembershipThe Advisory Board shall consist of 21 members, who shall be appointed not later than 60 days after the date of the adoption of this resolution, as follows: (1)Four members appointed by the Speaker of the House of Representatives, of whom— 
(A)one member shall be appointed from among the individuals described in subsection (c)(1); and (B)three members shall be appointed from among the individuals described in subsection (c)(2). 
(2)Four members appointed by the majority leader of the Senate, of whom— (A)one member shall be appointed from among the individuals described in subsection (c)(1); and 
(B)three members shall be appointed from among the individuals described in subsection (c)(2). (3)Three members appointed by the minority leader of the House of Representatives, of whom— 
(A)one member shall be appointed from among the individuals described in subsection (c)(1); and (B)two members shall be appointed from among the individuals described in subsection (c)(2). 
(4)Three members appointed by the minority leader of the Senate, of whom— (A)one member shall be appointed from among the individuals described in subsection (c)(1); and 
(B)two members shall be appointed from among the individuals described in subsection (c)(2). (5)Six members appointed by the United States Trade Representative, of whom— 
(A)three members shall be appointed from among the individuals described in subsection (c)(1); and (B)three members shall be appointed from among the individuals described in subsection (c)(2). 
(6)The United States Trade Representative (or the Trade Representative’s designee).  (c)Individuals eligible for appointmentThe individuals eligible for appointment to the Advisory Board under subsection (b) are the following: 
(1)Individuals with expertise on the constitutional roles of the President and Congress regarding United States trade policy and the development, negotiation, implementation, and administration of bilateral and multilateral trade agreements.  (2)Individuals who are representatives of non-Federal governments, labor, industry, agriculture, small business, service industries, retailers, nongovernmental environmental and conservation organization, and consumer interests. 
(d)DutiesThe Advisory Board shall advise the Joint Ad Hoc Committee on Trade Responsibilities established under section 2 in its development of the plan described in section 2(c). (e)ExpensesMembers of the Advisory Board shall serve without pay, but each member who does not reside in the Washington Metropolitan Area shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. In this subsection, the term Washington Metropolitan Area means the District of Columbia, the Counties of Montgomery and Prince Georges in Maryland, and the Counties of Arlington, Fairfax, Loudon, and Prince William and the Cities of Alexandria and Falls Church in Virginia. 
(f)Availability of staff of Joint Ad Hoc CommitteeThe Advisory Board may not appoint staff, but upon request of the Advisory Board, the Joint Ad Hoc Committee on Trade Responsibilities may detail any of its personnel to assist the Advisory Board in carrying out the Advisory Board’s duties under this Act. (g)TerminationThe Advisory Board shall terminate upon the expiration of the 1-year period which begins on the date the Joint Ad Hoc Committee on Trade Responsibilities submits the report required under section 2(e). 
4.Assistance of United States Trade RepresentativeThe United States Trade Representative and other heads of offices in the executive branch, shall make available to the Joint Ad Hoc Committee on Trade Responsibilities established under section 2 and the Congressional Advisory Board on Trade Responsibilities established under section 3 such information and assistance the Joint Ad Hoc Committee and the Advisory Board may reasonably require to carry out their activities.  